                                                                                             Case 2:19-cv-02208-KJD-VCF Document 29 Filed 03/10/21 Page 1 of 2



                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            JESSICA A. GREEN, ESQ.
                                                                                        3   Nevada Bar No. 12383
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            jgarin@lipsonneilson.com
                                                                                        6   jgreen@lipsonneilson.com
                                                                                        7   Attorneys for Defendant
                                                                                        8                              UNITED STATES DISTRICT COURT
                                                                                                                            DISTRICT OF NEVADA
                                                                                        9                                           ***
                                                                                            MARK ALAN “MISTY” RABKA, an               ) Case No: 2:19-cv-02208-KJD-VCF
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   individual,                               )
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                                      )
                                                                                       11                      Plaintiff,             )
                                                                                                vs.                                   ) STIPULATION AND ORDER TO
                                                                                       12                                             ) STAY DISCOVERY
LIPSON NEILSON P.C.




                                                                                            ARIZONA PIPELINE COMPANY, a               )
                                                                                       13   Domestic Corporation, DOES I - X; and     )
                                                                                            ROE CORPORATIONS I - X,                   )
                                                                                       14                                             )
                                                                                                                                      )
                                                                                       15                      Defendant.             )
                                                                                                                                      )
                                                                                       16                                             )
                                                                                                                                      )
                                                                                       17
                                                                                       18          Plaintiff MARK ALAN “MISTY” RABKA (“Plaintiff”), by and through her attorney,

                                                                                       19   Jenny L. Foley, Ph.D., Esq., of the law firm HKM Employment Attorneys LLP, and

                                                                                       20   Defendant ARIZONA PIPELINE COMPANY, by and through its attorney, Jessica A.

                                                                                       21   Green, Esq., of the law firm LIPSON NEILSON P.C., hereby stipulate and agree as

                                                                                       22   follows:
                                                                                                                                                   28




                                                                                       23          IT IS HEREBY AGREED AND STIPULATED that the parties jointly request an

                                                                                       24   order staying all discovery for sixty (60) days as the parties are conducting settlement
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25   discussions and hope to settle this case.

                                                                                       26          The parties have good cause for requesting the stay due to ongoing settlement

                                                                                       27   negotiations. The parties believe a stay of the matter to be appropriate to conserve judicial

                                                                                       28

                                                                                                                                    Page 1 of 2
                                                                                             Case 2:19-cv-02208-KJD-VCF Document 29 Filed 03/10/21 Page 2 of 2



                                                                                        1   resources. The parties have entered into the agreement in good faith and not for the

                                                                                        2   purposes of delay.

                                                                                        3          IT IS FURTHER AGREED AND STIPULATED that the parties will submit a

                                                                                        4   renewed discovery schedule no later than thirty (30) days from the date the stay is lifted.

                                                                                        5
                                                                                            Dated: 3/4/2021                                Dated: 3/4/2021
                                                                                        6
                                                                                            HKM EMPLOYMENT ATTORNEYS LLP                   LIPSON NEILSON P.C.
                                                                                        7
                                                                                                /s/ Jenny L. Foley                              /s/ Jessica A. Green
                                                                                        8   By:_______________________________
                                                                                                JENNY L. FOLEY, Ph.D., ESQ.                By:________________________________
                                                                                        9       Nevada Bar No. 9017                           JOSEPH P. GARIN, ESQ.
                                                                                                1785 East Sahara, Suite 300                   Nevada Bar No. 6653
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10       Las Vegas, Nevada 89104                       JESSICA A. GREEN
                                                                                                                                              Nevada Bar No. 12383
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                (702) 805-8340                                9900 Covington Cross Drive, Suite 120
                                                                                       11
                                                                                                Attorneys for Plaintiff                       Las Vegas, Nevada 89144
                                                                                       12                                                     (702) 382-1500
LIPSON NEILSON P.C.




                                                                                       13                                                     Attorneys for Defendant

                                                                                       14                                             ORDER
                                                                                       15          Based on the foregoing stipulation of the parties, and for good cause appearing,
                                                                                       16          IT IS HEREBY ORDERED that discovery is stayed for sixty (60) days from entry of
                                                                                       17                         May 10, 2021
                                                                                            this order, or until _________________.
                                                                                       18         IT IS FURTHER ORDERED that the parties shall submit a renewed discovery
                                                                                       19                                            June 10, 2021
                                                                                            schedule no later thirty (30) days, or ____________________, if the case has not settled.
                                                                                       20                                                IT IS SO ORDERED.
                                                                                       21
                                                                                       22                                                _________________________________
                                                                                                                                                   28




                                                                                                                                         UNITED STATE MAGISTRATE JUDGE
                                                                                       23
                                                                                                                                          3-10-2021
                                                                                       24                                                _________________
                                                                                                                                         Date
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                     Page 2 of 2
